            Case 1:21-cr-00031-TSC Document 1 Filed 01/28/21 Page 1 of 1




                              UNITED STATES DISTRICT
                             COURT FOR THE DISTRICT OF
                                    COLUMBIA

UNITED STATES OF AMERICA                                  CRIMINAL NO.

       v.
                                                          VIOLATIONS:
JAMI BAILEY,
                                                          18 U.S.C. §§ 2252(a)(4)(B) and (b)(2)
             Defendant                                    (Possession of Child Pornography)



                                         INFORMATION

       The United States Attorney charges that:

                                          COUNT ONE

       On or about and between October 1, 2016 and May 25, 2017, in the District of Columbia

and elsewhere, the defendant, JAMI BAILEY, did knowingly possess 1 or more image or video

file, or other matter, which contained any visual depiction that has been mailed, shipped or

transported in interstate commerce, by any means including by computer and the internet, the

production of which involved the use of a minor engaging in sexually explicit conduct, and which

visual depiction is of such conduct.

       (Possession of Child Pornography, in violation of Title 18, United States Code, Sections

2252(a)(4)(B) and (b)(2))

                                       MICHAEL SHERWIN
                                       Acting United States Attorney

                                       ___________
                                       Amy E. Larson
                                       Assistant United States Attorney,
                                       New York Bar No. 4108221
                                       U.S. Attorney's Office
                                       555 4th Street, N.W., Room 4-842
                                       Washington, D.C. 20530
                                        202-252-7863
                                        Amy.larson2@usdoj.gov
